Exhibit 10.3

PHILIP MORRIS INTERNATIONAL INC.

2008 PERFORMANCE INCENTIVE PLAN

(as amended and restated effective February 11, 2010)

Section 1. Purpose; Definitions.

The purpose of the Plan is to support the Company’s ongoing efforts to develop
and retain world-class leaders and to provide the Company with the ability to
provide incentives more directly linked to the profitability of the Company’s
businesses and increases in stockholder value.

For purposes of the Plan, the following terms are defined as set forth below:

 

(a) “Award” means the grant under the Plan of Incentive Awards, Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, or Other Stock-Based Awards.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause,” with respect to any Participant, means termination because of:

 

  (i) continued failure to substantially perform the Participant’s job duties
(other than resulting from incapacity due to disability) after a written demand
by the Company (or any of its subsidiaries or affiliates, as the case may be)
that identifies the manner in which the Company (or any of its subsidiaries or
affiliates, as the case may be) has reasonably determined that the Participant
has not performed his or her duties;

 

  (ii) gross negligence in the performance of the Participant’s job duties,
willful misconduct, or a material violation of Company policy (including the
code of conduct of the Company), in each case in which the Company has
reasonably determined has resulted in, or is likely to result in, a material and
demonstrable detriment to the Company’s business, operations, properties,
financial condition or reputation; or

 

  (iii) the Participant’s conviction of a felony or a plea of nolo contendere by
Participant with respect to a felony.

A termination for Cause must be communicated to the Participant by written
notice that specifies the event or events claimed to provide a basis for
termination for Cause.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

(e) “Commission” means the Securities and Exchange Commission or any successor
agency.



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, any successor thereto or such other committee or subcommittee as may be
designated by the Board to administer the Plan.

 

(g) “Common Stock” or “Stock” means the Common Stock of the Company.

 

(h) “Company” means Philip Morris International Inc., a corporation organized
under the laws of the Commonwealth of Virginia, or any successor thereto.

 

(i) “Deferred Stock Unit” means an Award described in Section 5(a)(v).

 

(j) “Economic Value Added” means net after-tax operating profit less the cost of
capital.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

(l) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan.

 

(m) “Good Reason” with respect to any Participant, means, unless pursuant to the
Participant’s prior written consent, termination following a Change in Control
because of:

 

  (i) a material adverse change in the Participant’s job responsibilities,
authority or duties with the Company (or any of its subsidiaries or affiliates,
as the case may be) as in effect immediately prior to the Change in Control
(including reporting level), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Participant
to the Company;

 

  (ii) any material reduction in the aggregate of the Participant’s base salary,
benefits, cash incentive award opportunity and equity award opportunity, as in
effect immediately prior to the Change in Control, excluding for this purpose an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by the Participant to the Company;

 

  (iii) a requirement by the Company (or any of its subsidiaries or affiliates,
as the case may be) for Participant to change his or her regular workplace that
increases the Participant’s commute by more than 50 miles from the commute in
effect immediately prior to the Change in Control; or

 

  (iv) a requirement by the Company (or any of its subsidiaries or affiliates,
as the case may be) for the Participant to travel on business at least 20
percent more than required immediately prior to the Change in Control.

 

2



--------------------------------------------------------------------------------

A termination for Good Reason must be communicated to the Company by written
notice that specifies the event or events claimed to provide a basis for
termination for Good Reason; provided that the Participant’s written notice must
be tendered within ninety (90) days of the occurrence of such event or events
and, provided further, that the Company shall have failed to remedy such act or
omission within thirty (30) days following its receipt of such notice.

 

(n) “Incentive Award” means an Award made pursuant to Section 5(a)(vi).

 

(o) “Incentive Stock Option” means any Stock Option that complies with
Section 422 (or any amended or successor provision) of the Code.

 

(p) “Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

(q) “Other Stock-Based Award” means an Award made pursuant to Section 5(a)(iii).

 

(r) “Participant” means any eligible individual as set forth in Section 3 to
whom an Award is granted.

 

(s) “Performance Cycle” means the period selected by the Committee during which
the performance of the Company or any subsidiary, affiliate or unit thereof or
any individual is measured for the purpose of determining the extent to which an
Award subject to Performance Goals has been earned.

 

(t) “Performance Goals” mean the objectives for the Company or any subsidiary or
affiliate or any unit thereof or any individual that may be established by the
Committee for a Performance Cycle with respect to any performance-based Awards
contingently awarded under the Plan. The Performance Goals for Awards that are
intended to constitute “performance-based” compensation within the meaning of
Section 162(m) (or any amended or successor provision) of the Code shall be
based on one or more of the following criteria: earnings per share, total
shareholder return, operating income, net income, adjusted net income, cash
flow, return on equity, return on capital, or Economic Value Added.

 

(u) “Plan” means this 2008 Performance Incentive Plan, as amended from time to
time.

 

(v) “Restricted Period” means the period during which an Award may not be sold,
assigned, transferred, pledged or otherwise encumbered.

 

(w) “Restricted Stock” means an Award of shares of Common Stock pursuant to
Section 5(a)(iv).

 

(x) “Restricted Stock Unit” means an Award described in Section 5(a)(v).

 

(y) “Spread Value” means, with respect to a share of Common Stock subject to an
Award, an amount equal to the excess of the Fair Market Value, on the date such
value is determined, over the Award’s exercise or grant price, if any.

 

3



--------------------------------------------------------------------------------

(z) “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section 5(a)(ii).

 

(aa) “Stock Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to Section 5(a)(i).

In addition, the terms “Affiliated Group,” “Business Combination,” “Change in
Control,” “Change in Control Price,” “Incumbent Board,” “Outstanding Company
Stock,” “Outstanding Company Voting Securities” and “Person” have the meanings
set forth in Section 6.

Section 2. Administration.

The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan as it may deem appropriate. The Committee shall have the authority to adopt
such modifications, procedures and subplans as may be necessary or desirable to
comply with the laws, regulations, compensation practices and tax and accounting
principles of the countries in which the Company, a subsidiary or an affiliate
may operate to assure the viability of the benefits of Awards made to
individuals employed in such countries and to meet the objectives of the Plan.

Subject to the terms of the Plan, the Committee shall have the authority to
determine those employees eligible to receive Awards and the amount, type and
terms of each Award and to establish and administer any Performance Goals
applicable to such Awards. The Committee may delegate its authority and power
under the Plan to one or more officers of the Company, subject to guidelines
prescribed by the Committee, but only with respect to Participants who are not
subject to either Section 16 of the Exchange Act or Section 162(m) (or any
amended or successor provision) of the Code.

Any determination made by the Committee or by one or more officers pursuant to
delegated authority in accordance with the provisions of the Plan with respect
to any Award shall be made in the sole discretion of the Committee or such
delegate, and all decisions made by the Committee or any appropriately
designated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan Participants.

Section 3. Eligibility.

Salaried employees of the Company, its subsidiaries and affiliates, who are
responsible for or contribute to the management, growth and profitability of the
business of the Company, its subsidiaries or its affiliates, are eligible to be
granted Awards under the Plan. Furthermore, employees and former employees of
Altria Group, Inc. and its subsidiaries, employees and former employees of Kraft
Foods Inc. and its subsidiaries, and employees and former employees of SABMiller
plc and its subsidiaries were eligible to be granted Awards under the Plan in
connection with an event in which the Company ceased to be a subsidiary of
Altria Group, Inc.

Section 4. Common Stock Subject to the Plan.

 

(a)

Common Stock Available. The total number of shares of Common Stock reserved and
available for distribution pursuant to the Plan shall be 70,000,000. To the
extent any Award under this Plan is exercised or cashed out or terminates or
expires or is forfeited

 

4



--------------------------------------------------------------------------------

 

without a payment being made to the Participant in the form of Common Stock, the
shares subject to such Award that were not so paid, if any, shall again be
available for distribution in connection with Awards under the Plan. If an SAR
or similar Award based on Spread Value with respect to shares of Common Stock is
exercised, only the number of shares of Common Stock issued, if any, will be
deemed delivered for purposes of determining the maximum number of shares
available for delivery under the Plan. Any shares of Common Stock that are used
by a Participant as full or partial payment of withholding or other taxes or as
payment for the exercise or conversion price of an Award under the Plan shall be
available for distribution in connection with Awards under the Plan.

 

(b) Adjustments for Certain Corporate Transactions. Subject to the provisions of
Section 6:

 

  (i) In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock, in any case after
adoption of the Plan by the Board, the Committee is authorized to make such
adjustments or substitutions with respect to the Plan and to Awards granted
thereunder as it deems appropriate to reflect the occurrence of such event,
including, but not limited to, adjustments (A) to the aggregate number and kind
of securities reserved for issuance under the Plan, (B) to the Award limits set
forth in Section 5, (C) to the Performance Goals or Performance Cycles of any
outstanding Performance-Based Awards, and (D) to the number and kind of
securities subject to outstanding Awards and, if applicable, the grant or
exercise price or Spread Value of outstanding Awards. In addition, the Committee
may make an Award in substitution for incentive awards, stock awards, stock
options or similar awards held by an individual who is, previously was, or
becomes an employee of the Company, a subsidiary or an affiliate in connection
with a transaction described in this Section 4(b)(i). Notwithstanding any
provision of the Plan (other than the limitation set forth in Section 4(a)), the
terms of such substituted Awards shall be as the Committee, in its discretion,
determines is appropriate.

 

  (ii)

In connection with any of the events described in Section 4(b)(i), and
consistent with Section 409A of the Code, the Committee shall also have
authority with respect to the Plan and to Awards granted thereunder (A) to grant
Awards (including Stock Options, Stock Appreciation Rights, and Other
Stock-Based Awards) with a grant price that is less than Fair Market Value on
the date of grant in order to preserve existing gain under any similar type of
award previously granted by the Company or another entity to the extent that the
existing gain would otherwise be diminished without payment of adequate
compensation to the holder of the award for such diminution, and (B) except as
may otherwise be required under an applicable Award agreement, to cancel or
adjust the terms of an outstanding Award as appropriate to reflect the
substitution for the outstanding Award of an award of equivalent value granted
by another entity. In connection with a spin-off or similar corporate
transaction, the adjustments described in this Section 4(b) may include, but are
not limited to, (C) the imposition of restrictions

 

5



--------------------------------------------------------------------------------

 

on any distribution with respect to Restricted Stock or similar Awards and
(D) the substitution of comparable Stock Options to purchase the stock of
another entity or Stock Appreciation Rights, Restricted Stock Units, Deferred
Stock Units or Other Stock-Based Awards denominated in the securities of another
entity, which may be settled in the form of cash, Common Stock, stock of such
other entity, or other securities or property, as determined by the Committee;
and, in the event of such a substitution, references in this Plan and in the
applicable Award agreements thereunder to “Common Stock” or “Stock” shall be
deemed (except for purposes of Section 6(c) hereunder and for any similar
provisions of applicable Award agreements) to also refer to the securities of
the other entity where appropriate.

 

  (iii) In connection with any of the events described in Section 4(b)(i), with
respect to the Plan and to Awards granted thereunder, the Committee is also
authorized to provide for the payment of any outstanding Awards in cash,
including, but not limited to, payment of cash in lieu of any fractional Awards.

 

  (iv) In the event of any conflict between this Section 4(b) and other
provisions of the Plan, the provisions of this section shall control. Receipt of
an Award under the Plan shall constitute an acknowledgement by the Participant
receiving such Award of the ability of the Committee to adjust any award for
which an Award under the Plan is substituted.

Section 5. Awards.

 

(a) General. The types of Awards that may be granted under the Plan are set
forth below. Awards may be granted singly, in combination or in tandem with
other Awards.

 

  (i) Stock Options. A Stock Option represents the right to purchase a share of
Stock at a predetermined grant price. Stock Options granted under the Plan may
be in the form of Incentive Stock Options or Nonqualified Stock Options, as
specified in the Award agreement. The term of each Stock Option shall be set
forth in the Award agreement, but no Stock Option shall be exercisable more than
ten years after the grant date. The grant price per share of Common Stock
purchasable under a Stock Option shall not be less than 100% of the Fair Market
Value on the date of grant. Subject to the applicable Award agreement, Stock
Options may be exercised, in whole or in part, by giving written notice of
exercise specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price by certified or bank check
or such other instrument as the Company may accept (including a copy of
instructions to a broker or bank acceptable to the Company to deliver promptly
to the Company an amount sufficient to pay the purchase price). Unless otherwise
determined by the Committee, payment in full or in part may also be made in the
form of Common Stock already owned by the Participant valued at Fair Market
Value.

 

  (ii)

Stock Appreciation Rights. An SAR represents the right to receive a payment, in
cash, shares of Common Stock, or both (as determined by the Committee), with a

 

6



--------------------------------------------------------------------------------

 

value equal to the Spread Value on the date the SAR is exercised. The grant
price of an SAR shall be set forth in the applicable Award agreement and shall
not be less than 100% of the Fair Market Value on the date of grant. Subject to
the terms of the applicable Award agreement, an SAR shall be exercisable, in
whole or in part, by giving written notice of exercise.

 

  (iii) Other Stock-Based Awards. Other Stock-Based Awards are Awards, other
than Stock Options, SARs, Restricted Stock, Restricted Stock Units, or Deferred
Stock Units, that are denominated in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Stock. The grant, purchase,
exercise, exchange or conversion of Other Stock-Based Awards granted under this
subsection (iii) shall be on such terms and conditions and by such methods as
shall be specified by the Committee. Where the value of an Other Stock-Based
Award is based on the Spread Value, the grant price for such an Award will not
be less than 100% of the Fair Market Value on the date of grant.

 

  (iv) Restricted Stock. Shares of Restricted Stock are shares of Common Stock
that are awarded to a Participant and that during the Restricted Period may be
forfeitable to the Company upon such conditions as may be set forth in the
applicable Award agreement. Except as provided in the applicable Award
agreement, Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period. Except as provided in the
applicable Award agreement, a Participant shall have with respect to such
Restricted Stock all the rights of a holder of Common Stock during the
Restricted Period.

 

  (v) Restricted Stock Units and Deferred Stock Units. Restricted Stock Units
and Deferred Stock Units represent the right to receive shares of Common Stock,
cash, or both (as determined by the Committee) upon satisfaction of such
conditions as may be set forth in the applicable Award agreement. Except as
provided in the applicable Award agreement, Restricted Stock Units and Deferred
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restricted Period. Except as provided in the applicable
Award agreement, a Participant shall have with respect to such Restricted Stock
Units and Deferred Stock Units none of the rights of a holder of Common Stock
unless and until shares of Common Stock are actually delivered in satisfaction
of such Restricted Stock Units or Deferred Stock Units.

 

  (vi) Incentive Awards. Incentive Awards are performance-based Awards that are
expressed in U.S. or any other jurisdiction’s currency or Common Stock or any
combination thereof.

 

(b) Maximum Awards. Subject to the exercise of the Committee’s authority
pursuant to Section 4:

 

  (i)

The total number of shares of Common Stock subject to Stock Options, Stock
Appreciation Rights, and Other Stock-Based Awards with values based on Spread

 

7



--------------------------------------------------------------------------------

 

Values awarded during any Plan year to any Participant shall not exceed
3,000,000.

 

  (ii) The total amount of any Incentive Award awarded to any Participant with
respect to any Performance Cycle, taking into account the cash and the Fair
Market Value of any Common Stock payable with respect to such Award, shall not
exceed $12,000,000. For purposes of applying the dollar limit of this clause
(ii), any Incentive Award denominated in currency other than U.S. currency shall
be converted into U.S. currency in such reasonable manner as may be specified by
the Committee or its delegate.

 

  (iii) An amount not in excess of 1,000,000 shares of Common Stock may be
issued or issuable to any Participant in a Plan Year pursuant to Restricted
Stock, Restricted Stock Units, Deferred Stock Units, and Other Stock-Based
Awards, except that Other Stock-Based Awards with values based on Spread Values
shall not be included in this limitation.

 

(c) Performance-Based Awards. Any Awards granted pursuant to the Plan may be in
the form of performance-based Awards through the application of Performance
Goals and Performance Cycles.

Section 6. Change in Control Provisions.

 

(a) Impact of Event on Awards Granted on or After February 11, 2010.
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change in Control, the following shall apply with respect to Awards granted
under the Plan on or after February 11, 2010:

 

  (i) If and to the extent that outstanding Awards, under the Plan (A) shall be
assumed by the successor corporation (or affiliate thereof) or (B) shall be
replaced (x) in the case of outstanding Awards other than Incentive Awards, with
such equity awards that preserve the existing value of such Awards at the time
of the Change in Control and provide for subsequent payout in accordance with a
vesting schedule and Performance Goals, as applicable, that are the same or more
favorable to the Participant than the vesting schedule and Performance Goals
applicable to the Awards, and (y) with respect to outstanding Incentive Awards
with Performance Cycles that have not been completed, with such similar awards
that have the same or more favorable Performance Goals and target award
opportunities, then all such Awards or such substitutes thereof shall remain
outstanding and be governed by their respective terms and the provisions of the
Plan subject to Section 6(a)(iv) below. The Committee, as constituted
immediately before the Change in Control, in its sole discretion, shall
determine whether the conditions of this Section 6(a)(i) shall be satisfied with
respect to such Change in Control.

 

  (ii)

If and to the extent that outstanding Awards under the Plan shall not be assumed
or replaced in accordance with Section 6(a)(i) above, then upon the Change in

 

8



--------------------------------------------------------------------------------

 

Control, the following treatment (referred to as “Change-in-Control Treatment”)
shall apply to such Awards:

 

  (A) All Stock Options and SARs outstanding as of the date such Change in
Control occurs shall immediately become fully vested and exercisable;

 

  (B) The restrictions and other conditions applicable to any Restricted Stock,
Restricted Stock Units, Deferred Stock Units, or Other Stock-Based Awards,
including vesting requirements, shall immediately lapse, and such Awards shall
become free of all restrictions and fully vested;

 

  (C) Restricted Stock Units, Deferred Stock Units, and similar Other
Stock-Based Awards that are subject to Section 409A of the Code shall be payable
immediately in accordance with their terms but in no event later than 60 days
from the date of vesting; and

 

  (D) Incentive Awards shall be paid in cash immediately as follows: each
Participant who has been awarded an Incentive Award for the Performance Cycle in
which the Change in Control occurs shall be deemed to have earned a pro rata
Incentive Award equal to the product of (A) such Participant’s target award
opportunity for such Performance Cycle, and (B) a fraction, the numerator of
which is the number of full or partial months that have elapsed since the
beginning of such Performance Cycle to the date on which the Change in Control
occurs, and the denominator of which is the total number of months in such
Performance Cycle.

 

  (iii) If and to the extent that outstanding Awards under the Plan shall not be
assumed or replaced in accordance with Section 6(a)(i) above, then in connection
with the application of the Change-in-Control Treatment set forth in
Section 6(a)(ii) above, the Board, as constituted immediately before the Change
in Control, may, in its sole discretion, provide for cancellation of such
outstanding Awards at the time of the Change in Control in which case a payment
of cash, property or a combination thereof shall be made to each such
Participant upon the consummation of the Change in Control that is determined by
such Board in its sole discretion and that is at least equal to (x) in the case
of Awards other than Incentive Awards, the excess (if any) of the value of the
consideration that would be received in such Change in Control by the holders of
the Philip Morris International Inc. securities relating to such Awards over the
exercise or purchase price (if any) for such Awards (except that, in the case of
a Stock Option or SAR, such payment shall be limited as necessary to prevent the
Stock Option or SAR from being subject to Section 409A of the Code) and (y) in
the case of Incentive Awards, as set forth in Section 6(a)(ii)(D).

 

  (iv)

If and to the extent that (A) outstanding Awards are assumed or replaced in
accordance with Section 6(a)(i) above and (B) a Participant’s employment with,
or performance of services for, the Company (or its subsidiaries or affiliates,
as the case may be) is terminated by the Company (or its subsidiaries or
affiliates, as

 

9



--------------------------------------------------------------------------------

 

the case may be) for any reason other than Cause or, by such Participant, for
Good Reason, in each case, within the two-year period commencing on the Change
in Control, then, as of the date of such Participant’s termination, the
Change-in-Control Treatment set forth in Section 6(a)(ii) above shall apply to
all assumed or replaced Awards of such Participant then outstanding; provided,
however, that any Awards subject to Section 409A of the Code shall be paid no
earlier than the earliest permissible date under Section 409A of the Code.

 

  (v) Outstanding Stock Options or SARs that are assumed or replaced in
accordance with Section 6(a)(i) may be exercised by the Participant in
accordance with the applicable terms and conditions of such Award as set forth
in the applicable Award agreement or elsewhere; provided, however, that Stock
Options or SARs that become exercisable in accordance with Section 6(a)(iv) may
be exercised until the expiration of the original full term of such Stock Option
or SAR notwithstanding the other original terms and conditions of such Award.

 

  (vi) Notwithstanding any other provision of this Section 6 or the Plan to the
contrary, any Incentive Awards relating to Performance Cycles prior to the
Performance Cycle in which the Change in Control occurs that have been earned
but not paid shall become immediately payable in cash.

 

(b) Impact of Event on Awards Granted Prior to February 11, 2010.
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change in Control, the following shall apply with respect to Awards granted
under the Plan prior to February 11, 2010:

 

  (i) All Stock Options and SARs outstanding as of the date such Change in
Control occurs shall become fully vested and exercisable.

 

  (ii) The restrictions and other conditions applicable to any Restricted Stock,
Restricted Stock Units, Deferred Stock Units, or Other Stock-Based Awards,
including vesting requirements, shall lapse, and such Awards shall become free
of all restrictions and fully vested.

 

  (iii) The value of all outstanding Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, and Other Stock-Based Awards
shall, unless otherwise determined by the Committee at or after grant, be cashed
out on the basis of the “Change in Control Price,” as defined in Section 6(d),
as of the date such Change in Control occurs, provided, however, that any
Restricted Stock Units, Deferred Stock Units, or similar Other Stock-Based
Awards that are subject to Section 409A of the Code shall be paid in a manner
that complies with Section 409A as provided in the relevant Award agreement.

 

  (iv)

Any Incentive Awards relating to Performance Cycles prior to the Performance
Cycle in which the Change in Control occurs that have been earned but not paid
shall become immediately payable in cash. In addition, each Participant who has
been awarded an Incentive Award for the Performance Cycle in which the Change

 

10



--------------------------------------------------------------------------------

 

in Control occurs shall be deemed to have earned a pro rata Incentive Award
equal to the product of (A) such Participant’s target award opportunity for such
Performance Cycle, and (B) a fraction, the numerator of which is the number of
full or partial months that have elapsed since the beginning of such Performance
Cycle to the date on which the Change in Control occurs, and the denominator of
which is the total number of months in such Performance Cycle.

 

(c) Definition of Change in Control. A “Change in Control” means the happening
of any of the following events.

 

  (i) Consummation of the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company or
any corporation or other entity controlled by the Company (“the Affiliated
Group”), (2) any acquisition by a member of the Affiliated Group, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by a member of the Affiliated Group or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) of this Section 6(c); or

 

  (ii) Individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such effective date whose election, or nomination for
election by the stockholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (iii)

Consummation of a reorganization, merger, share exchange or consolidation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from

 

11



--------------------------------------------------------------------------------

 

such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns such shares and voting power through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of any member of
the Affiliated Group or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or at the time of the action of the
Board providing for such Business Combination or were elected, appointed or
nominated by the Board; or

 

  (iv) Consummation of a (A) complete liquidation or dissolution of the Company
or (B) sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which following such
sale or other disposition, (1) more than 60% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) less than 20% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of any member of the
Affiliated Group or such corporation), except to the extent that such Person
owned 20% or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities prior to the sale or disposition and (3) at least a majority
of the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or at the
time of the action of the Board providing for such sale or other disposition of
assets of the Company or were elected, appointed or nominated by the Board.

 

(d)

Definition of Change in Control Price. Unless the Committee determines
otherwise, “Change in Control Price” means the value of the consideration paid
to holders of shares of Common Stock for such Common Stock in connection with a
Change in Control

 

12



--------------------------------------------------------------------------------

 

transaction (or, if no consideration is paid in connection with a Change in
Control transaction, the Fair Market Value of a share of Common Stock
immediately prior to a Change in Control), except that, in the case of Stock
Options, SARs, and similar Other Stock-Based Awards, such price shall be based
only on transactions reported for the date on which such Awards are cashed out.

 

(e) Timing of Payment. Except as provided in Section 13(i), any amount required
to be paid pursuant to this Section 6 shall be paid as soon as practicable after
the date such amount becomes payable (but not later than 60 days after such
date, and the Participant may not determine the time of payment).

Section 7. Plan Amendment and Termination.

The Board may amend or terminate the Plan at any time, provided that no such
amendment shall be made without stockholder approval if such approval is
required under applicable law, regulation, or stock exchange rule, or if such
amendment would (i) decrease the grant or exercise price of any Stock Option,
SAR or Other Stock-Based Award to less than the Fair Market Value on the date of
grant, or (ii) increase the total number of shares of Common Stock that may be
distributed under the Plan. Except as may be necessary to comply with a change
in the laws, regulations or accounting principles of a foreign country
applicable to Participants subject to the laws of such foreign country, the
Committee may not, without stockholder approval, cancel any Stock Option and
substitute therefor a new Stock Option with a lower grant price. Except as set
forth in any Award agreement or as necessary to comply with applicable law or
avoid adverse tax consequences to some or all Plan Participants, no amendment or
termination of the Plan may materially and adversely affect any outstanding
Award under the Plan without the Award recipient’s consent.

Section 8. Payments and Payment Deferrals.

Payment of Awards may be in the form of cash, Common Stock, other Awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, may require or permit deferral of the payment of Awards,
under such rules and procedures as it may establish, provided, however, that any
Stock Options, Stock Appreciation Rights, and similar Other Stock-Based Awards
that are not subject to Section 409A of the Code but would be subject to
Section 409A if a deferral were permitted, shall not be subject to any deferral.
The Committee may also provide that deferred settlements include the payment or
crediting of interest or other earnings on the deferred amounts, or the payment
or crediting of dividend equivalents where the deferred amounts are denominated
in Common Stock equivalents. Any deferral and related terms and conditions shall
comply with Section 409A of the Code and any regulations and other guidance
thereunder.

Section 9. Dividends and Dividend Equivalents.

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents. Such dividends or dividend equivalents may be paid
currently or may be credited to a Participant’s Plan account. Any crediting of
dividends or dividend equivalents may be subject

 

13



--------------------------------------------------------------------------------

to such restrictions and conditions as the Committee may establish, including
reinvestment in additional shares of Common Stock or Common Stock equivalents.

Section 10. Transferability.

Except as provided in the applicable Award agreement or otherwise required by
law, Awards shall not be transferable or assignable other than by will or the
laws of descent and distribution.

Section 11. Award Agreements.

Each Award under the Plan shall be evidenced by a written agreement (which need
not be signed by the recipient unless otherwise specified by the Committee) that
sets forth the terms, conditions and limitations for each Award. Such terms may
include, but are not limited to, the term of the Award, vesting and forfeiture
provisions, and the provisions applicable in the event the Participant’s
employment terminates. The Committee may amend an Award agreement, provided
that, except as set forth in any Award agreement or as necessary to comply with
applicable law or avoid adverse tax consequences to some or all Plan
Participants, no such amendment may materially and adversely affect an Award
without the Participant’s consent.

Section 12. Unfunded Status of Plan.

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 13. General Provisions.

 

(a) The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Common Stock
is then listed, and any applicable Federal, state or foreign securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

(b) Nothing contained in the Plan shall prevent the Company, a subsidiary or an
affiliate from adopting other or additional compensation arrangements for their
respective employees.

 

(c)

Neither the adoption of the Plan nor the granting of Awards under the Plan shall
confer upon any employee any right to continued employment nor shall they
interfere in any

 

14



--------------------------------------------------------------------------------

 

way with the right of the Company, a subsidiary or an affiliate to terminate the
employment of any employee at any time.

 

(d) No later than the date as of which an amount first becomes includable in the
gross income of the Participant for income tax purposes with respect to any
Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind that are required by law or applicable
regulation to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations arising from an Award may
be settled with Common Stock, including Common Stock that is part of, or is
received upon exercise or conversion of, the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company, its subsidiaries
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant. The
Committee may establish such procedures as it deems appropriate, including the
making of irrevocable elections, for the settling of withholding obligations
with Common Stock.

 

(e) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Unless otherwise provided in an Award, recipients of an
Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of Virginia, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award.

 

(f) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.

 

(g) All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

(h) The Plan became effective on January 29, 2008. Except as otherwise provided
by the Board, no Awards shall be made after January 29, 2013, provided that any
Awards granted prior to that date may extend beyond it.

 

(i)

Notwithstanding anything in this Plan to the contrary, the Plan shall be
construed to reflect the intent of the Company that all Awards under the Plan
and any elections to defer, distributions, and other aspects of the Plan shall,
to the extent subject to Section 409A of the Code, comply with Section 409A and
any regulations and other guidance thereunder. If a payment obligation under
this Plan arises on account of the Participant’s termination of employment and
such payment obligation constitutes “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation section 1.409A-1(b)(3) through

 

15



--------------------------------------------------------------------------------

 

(b)(12)), it shall be payable only after the Participant’s separation from
service (as defined is Section 409A of the Code), provided, however, that if the
Participant is a Specified Employee (as defined in Section 409A of the Code),
any payment that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Participant’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Participant’s estate following the
Participant’s death.

 

16